 1

 2

 3

 4

 5
                                                       -6
 6

 7

 8

 9

10

11

12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14

15
   SEAN HARTRANFT, on behalf of                ) Case No. 8:15-cv-01081-CJC-DFM
16 himself and all others similarly  situated, )
                                               )
17                        Plaintiff,           )
                                               ) SETTLEMENT ORDER AND
18       vs.                                   ) FINAL JUDGMENT
                                               )
19 TVI, INC. d/b/a  SAVERS,    APOGEE          )
   RETAIL, LLC,                                )
20                                             )
                          Defendants.          )
21                                             )
                                               )
22                                             )
23

24

25

26

27

28
 1         THIS MATTER came before the Court on Class Representative’s motion for
 2   final approval of the proposed class settlement (the “Settlement”) and Class
 3   Counsel’s application for attorneys’ fees and expenses, and incentive award to Class
 4   Representative (“Fee, Expense, and Incentive Payment Application”). The Court has
 5   considered all papers filed and proceedings in this matter and is fully informed
 6   regarding the facts surrounding the proposed Settlement. Based upon this
 7   information, the Court has determined to approve the proposed Settlement as fair,
 8   reasonable, and adequate. The Court hereby enters this Settlement Order and Final
 9   Judgment (“Final Judgment”), which constitutes a final adjudication on the merits of
10   all claims of the Settlement Class.
11         On April 18, 2019, this Court granted preliminary approval to the proposed
12   Settlement between Class Representative and Defendants TVI, Inc. d/b/a Savers, and
13   Apogee Retail, LLC (collectively, “Defendants”). The proposed Settlement resolves
14   all of the Settlement Class’s claims against Defendants in exchange for Defendants’
15   agreement to provide certain monetary and non-monetary consideration to Settlement
16   Class Members as set forth in the Settlement Agreement and Release (the
17   “Agreement”). On 2FWREHU, 201, this Court held a Final Approval Hearing to
18   consider whether to grant final approval to the Settlement and to consider Class
19   Counsel’s Fee, Expense and, Incentive Payment Application. The Court heard from
20   counsel.
21         Having read, reviewed and considered the papers filed in support of final
22   approval of the Settlement, including supporting declarations; oral arguments of
23   counsel; Class Counsel’s Fee, Expense, and Incentive Payment Application; the
24   Agreement; and the pleadings, the Court finds and concludes as follows:
25   
26   
27   
28   

                                              1
 1         1.     Definitions. The definitions and provisions of the Agreement are
 2   incorporated in this Final Judgment as though fully set forth herein.
 3         2.     Jurisdiction. This Court has jurisdiction over the subject matter of the
 4   Agreement with respect to and over all parties to the Agreement, including Class
 5   Representative and all members of the Settlement Class. That Settlement Class is as
 6   certified in the Court’s Order Granting Preliminary Approval of Class Action
 7   Settlement (“Preliminary Approval Order”):
 8         All persons and entities to which, between and including July 1, 2011,
 9         to September 30, 2015, Apogee made or attempted to make one or
10         more telephone calls to their cellular telephones regarding donation
11         solicitation on behalf of EFA.
12   The Settlement Class does not include any persons who timely and validly
13   requested exclusion from the Settlement Class. Defendants and any of their
14   affiliates or subsidiaries, and any entities in which any of such companies
15   have a controlling interest, the judges presiding in the Action, and Class
16   Counsel are also excluded from the Settlement Class.
17         3.    Settlement Approval. The Court hereby grants final approval to the
18   Settlement and finds the Settlement is, in all respects, fair, reasonable, and adequate,
19   and in the best interests of the Settlement Class. The Court finds the Settlement is
20   within the authority of the parties and the result of extensive arm’s length
21   negotiations with the guidance of an experienced mediator.
22         4.    Class Certification. This Court confirms the proposed Settlement Class
23   satisfies the requirements of Fed. R. Civ. P. 23, as found in the Preliminary
24   Approval Order. Accordingly, this Court makes final the conditional class
25   certification set forth in the Preliminary Approval Order.
26         5.    Exclusion from Settlement Class. Certain members of the Settlement
27   Class have timely requested to be excluded from the Settlement Class and the
28   Settlement. Exhibit A, attached hereto, lists the Settlement Class Members who

                                               2
 1   timely requested exclusion from the Settlement Class. Accordingly, this Final
 2   Judgment shall not bind or affect Settlement Class Members listed on Exhibit A.
 3         6.       Appointment of Class Counsel and Class Representative. The Court
 4   confirms the appointment of the Law Offices of Douglas J. Campion, APC, Bisnar
 5   Chase LLP, and the Law Offices of Michael P. Sousa, APC as Class Counsel. The
 6   Court confirms the appointment of Sean Hartranft as Class Representative.
 7         7.       Objections. The Court has QRWUHFHLYHGDQ\REMHFWLRQVWRWKH
 8   VHWWOHPHQW
 9         8.       No Admission. Neither this Final Judgment nor the Agreement is an
10   admission or concession by Defendants of the validity of any claims or of any
11   liability or wrongdoing or of any violation of law. This Final Judgment and the
12   Agreement do not constitute a concession and shall not be used as an admission or
13   indication of any wrongdoing, fault or omission by Defendants or any other person in
14   connection with any transaction, event or occurrence, and neither this Final
15   Judgment nor the Agreement nor any related documents in this proceeding, nor any
16   reports or accounts thereof, shall be offered or received in evidence in any civil,
17   criminal, or administrative action or proceeding, other than such proceedings as may
18   be necessary to consummate or enforce this Final Judgment, the Agreement, and all
19   releases given thereunder, or to establish the affirmative defenses of res judicata or
20   collateral estoppel barring the pursuit of claims released in the Agreement.
21         9.       Dismissal with Prejudice. This Court hereby dismisses with prejudice
22   all claims of Settlement Class Members against Defendants within the scope of the
23   Released Claims defined by the Settlement Agreement.
24         10.      Release. Class Representative, for himself and as representative of the
25   Settlement Class, and on behalf of each Settlement Class Member who has not
26   timely opted out and each of their respective agents, successors, heirs, assigns, and
27   any other person who can claim by or through them in any manner, fully, finally, and
28   forever

                                                 3
 1   irrevocably release, relinquish, and forever discharge with prejudice all Released
 2   Claims against the Released Parties.
 3         11.    Injunction Against Asserting Released Claims. Class Representative,
 4   all Settlement Class Members, and any person or entity allegedly acting on behalf of
 5   Settlement Class Members, either directly, representatively or in any other capacity,
 6   are permanently enjoined from commencing or prosecuting against the Released
 7   Parties any action or proceeding in any court or tribunal asserting any of the Released
 8   Claims, provided, however, that this injunction shall not apply to individual claims of
 9   any Settlement Class Members listed in Exhibit A who timely requested exclusion
10   from the Settlement Class. This injunction is necessary to protect and effectuate the
11   settlement, this Order, and the Court’s flexibility and authority to effectuate this
12   settlement and to enter judgment when appropriate, and is ordered in aid of the
13   Court’s jurisdiction and to protect its judgments pursuant to 28 U.S.C. § 1651(a).
14         12.    General Release Acknowledgement. By operation of this Final
15   Judgment, Class Representative and Defendants expressly waive, and each
16   Settlement Class Member is deemed to have waived, any and all claims, rights, or
17   benefits they may have under California Civil Code § 1542 and any similar federal or
18   state law, right, rule, or legal principle that may apply. California Civil Code § 1542
19   provides as follows:
20
                  A general release does not extend to claims which the
21
                  creditor does not know or suspect to exist in his or her
22
                  favor at the time of executing the release, which if known
23
                  by him or her must have materially affected his or her
24
                  settlement with the debtor.
25
           13.    Class Notice. The Claims Administrator completed the delivery of
26
     Class Notice according to the terms of the Agreement. The Class Notice given by
27
     the Claims Administrator to the Settlement Class, which set forth the principal terms
28


                                                4
 1   of the Agreement and other matters, was the best practicable notice under the
 2   circumstances. The Class Notice program prescribed by the Agreement was
 3   reasonable and provided due and adequate notice of these proceedings and of the
 4   matters set forth therein, including the terms of the Agreement, to all parties entitled
 5   to such notice. The Class Notice given to the Settlement Class Members satisfied the
 6   requirements of Federal Rule of Civil Procedure 23 and the requirements of
 7   constitutional due process. The Class Notice was reasonably calculated under the
 8   circumstances to apprise Settlement Class Members of the pendency of this Action,
 9   all material elements of the Settlement, and their opportunity to exclude themselves
10   from, object to, or comment on the Settlement and appear at the Final Approval
11   Hearing. The Court has afforded a full opportunity to all Settlement Class Members
12   to be heard. Accordingly, the Court determines that all members of the Settlement
13   Class, except those who timely excluded themselves from the Settlement Class, are
14   bound by this Final Judgment.
15         14.    Notifications to Appropriate Federal and State Officials. Within ten
16    days after the filing of the proposed Agreement in this Court, Defendants
17   serveda notice of the proposed Settlement upon the appropriate state official of each
18   Statein which a Settlement Class Member resides and upon the Attorney General of
19   theUnited States. The Court finds that the notice provided by Defendants satisfied
20   therequirements of 28 U.S.C. § 1715(b) and that more than ninety (90) days have
21   elapsed since Defendants provided the required notice, as required by 28 U.S.C. 
22   §1715(d).
23             Continuing Jurisdiction. Without affecting the finality of this Final
24   Judgment, the Court retains continuing jurisdiction over (a) implementation of the
25   Agreement, distribution of the settlement payments, incentive award, and attorneys’
26   fees and costs contemplated by the Agreement, and processing of the claims
27   permitted by the Agreement, until each and every act agreed to be performed
28   pursuant to the Agreement has been performed, and (b) all parties to this Action and

                                                5
 1   members of the Settlement Class for the purpose of enforcing and administering the
 2   Agreement.
 3         16.   Incentive Award. As an incentive payment in compensation for the
 4   time, effort, and risk he undertook as representative of the Settlement Class, the
 5   Court hereby awards $ to Sean Hartranft to be paid by Defendants.
 6         17.   Class Counsel Fee and Cost Award. The Court hereby awards
 7   attorneys’ fees and costs to compensate Class Counsel for their time incurred and
 8   expenses advanced. The Court has concluded that: (a) Class Counsel achieved a
 9   favorable result for the Settlement Class by obtaining Defendants’ agreement to
10   make available to Settlement Class Members certain monetary and non-monetary
11   consideration; (b) Class Counsel devoted substantial effort to pre-and post-filing
12   investigation, legal analysis, and litigation; (c) Class Counsel prosecuted the
13   Settlement Class’s claims on a contingent-fee basis, investing significant time and
14   accumulating costs with no guarantee that they would receive compensation for their
15   services or recover their expenses; (d) Class Counsel employed their knowledge of
16   and experience with class action litigation in achieving a valuable settlement for the
17   Settlement Class, in spite of Defendants’ possible legal defenses and their
18   experienced and capable counsel; (e) Class Representative has reviewed the
19   Agreement and has been informed of the Fee, Expense, and Incentive Payment
20   Application and has approved; (f) the Class Notice informed Settlement Class
21   Members of Class Counsel’s fee and cost request under the Agreement; and (g) Class
22   Counsel filed and posted their Fee, Expense, and Incentive Payment Application in
23   time for Settlement Class Members to make a meaningful decision whether to object
24   to it. For these reasons, the Court hereby approves Class Counsel’s Fee, Expense,
25   and Incentive Payment Application and awards to Class Counsel fees and costs in
26   the total amount of $, to be paid by Defendants. All such fees are in lieu of
27   statutory or other fees that Class Representative and/or the Settlement Class might
28   otherwise have been entitled to recover.

                                                6
 1         18.    Payment of Claims Administrator Costs and Disbursement of
 2   Settlement Certificates, and Cash Payments to Settlement Class Members Who
 3   Submit Approved Claims. The Defendants shall pay to the Claims Administrator all
 4   costs and fees incurred for all costs of notice and claims administration incurred for
 5   this Action, according to the Agreement. Defendants shall also cause the Settlement
 6   Certificates to the Settlement Class Members who submit Approved Claims to be
 7   issued and honored and shall pay the payments to the Claims Administrator to fund
 8   all cash payments requested by Settlement Class Members who submit Approved
 9   Claims to be paid by the Claims Administrator in lieu of redeeming the Settlement
10   Certificates for goods, as required by the Agreement.
11         19.    Payment Timing. Defendants shall pay the fee and cost awards to Class
12   Counsel and the incentive award to Class Representative, as well as monetary and
13   non-monetary consideration due to eligible Settlement Class Members who timely
14   filed a claim under the Agreement, in accordance with and at the times prescribed by
15   the Agreement.
16

17

18         IT IS SO ORDERED.
19

20   DATED: 2FWREHU                      _______________________________
                                                       ____________________________
                                                   Hon.. Cormac J. Carney
21
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                               7
(;+,%,7$
Hartranft v. TCI, Inc. & Apogee Retail, LLC
     Valid and Timely Exclusion Requests
                    Name
   AMIRIAN, JULDA
   LAGANA, SILVIA
   ROBINSON, MARTHA
   JANBAY, MAHER
   METZLER, CAROL
   SALAS, ALEX
   WATKINS, DIANA
   BENNETT, TAYA
   FRANCO, DORA
   REYES, ALFREDO
   SUZUKI, TADASHI
   CHOURY, STEPHANIE ANN
   FOLWELL, CURTIS
   LUKO, DENISE
   MARUYAMA, HOWARD
   GETTYS, BLANCA
   HERNANDEZ, EVELYN
   KAEDING, LINDA
   MCBEE, IMA J
   GALLEGOS, PATRICIA
   SMITH, MARCUS
   GALINDO, FRANCISCA
   NELSON, ROBERT
   RODRIGUEZ, ANA
   EUBANKS, BRENT
   SHUM, ARIEL
   GUTIERREZ, ERYCA
   DONAHUE, BERNADINE
   GARIDEL, GLORIA
   YANG, ZHEN MEI
   BRYAN, EDWARD
   YOON, SUNGHOON
   QUACH, ALAN
   TRINH, DENNIS
